Spear, J.
The plaintiffs held a personal mortgage of the T. E. Wilson Company to secure a balance of $2,250, due upon a note of the company. The chattels enumerated as security were horses. In the mortgage was written this clause: “Also any and all other property which said T. E. Wilson Company (incorporated) shall hereafter purchase with money of said T. E. Wilson Company (incorporated).” After this mortgage was given, the T. E. Wilson Company purchased a horse, the subject of this controversy, called “Harry,” giving a note in payment, and later paying the note, so that this horse was purchased “with the money of said T. E. Wilson Company.” When the mortgage was. given to the plaintiffs, the horse was not owned by the mortgagors, but was afterwards acquired. The mortgagees never had the horse in actual possession, but the condition of the mortgage had been broken, and the right of foreclosure had accrued at the time of the defendant’s purchase.
On the 27th of February, 1906, Jacob Drinkwater, the treasurer and manager of the T. E. Wilson Company, sold this horse “Harry” to the defendant and delivered him into his possession. The bill of sale showing the transaction was the personal contract of Drink-water, and does not purport in any way to be a contract of or authorized by the T. E. Wilson Company. Under this state of facts, the plaintiffs claim, as between themselves as mortgagees and the defendant as a stranger or trespasser, they were entitled to possession of the horse, and hence entitled to maintain a replevin suit if possession was denied. It is the opinion of the court that this contention cannot prevail.
This horse was not in the possession of the T. E. Wilson Company when the mortgage was executed. He was not alluded to or described in the mortgage. The record of the mortgage gave no information whatever to the defendant of the identity of this horse. The mortgagees never having had possession, had no color of title. They left the horse in the hands of Drinkwater, a director and officer of the mortgagor company. From, anything that appeared, or could by reasonable diligence be ascertained, the horse was the *409personal property of Drinkwater. The conduct of the mortgagees enabled him, to so appear in his hands. Drinkwater, under these circumstances, sold the horse, as his own, and took the defendant’s money. The defendant was an innocent purchaser for full considation. We know no case involving after-acquired property under a mortgage, that goes so far as to hold that an innocent purchaser for value of such property, under the conditions here revealed, has been made chargeable for such property. Burrill v. Whitcomb, 100 Maine, 256, a most progressive case upon the doctrine of after-acquired property, does not warrant the maintenance of such an action.
Our conclusion is that the plaintiffs, under the admitted facts of the case, cannot maintain the present action against the defendant. In accordance with the stipulation of the report, the entry must be,

Judgment for defendant for $350.00, the amount deposited with the officer as security or payment for the horse, and interest thereon from date of deposit, August i/¡, ipoó.